United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.B., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE, OFFICE
OF FIELD OPERATIONS, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0221
Issued: July 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 8, 2018 appellant, through counsel, filed a timely appeal from a
September 21, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish total
disability from work commencing October 15, 2017 causally related to her accepted August 9,
2017 employment injuries; and (2) whether appellant has met her burden of proof to establish that
acceptance of her claim should be expanded to include left lateral epicondylitis causally related to
the accepted August 9, 2017 employment injury.
FACTUAL HISTORY
On August 9, 2017 appellant, then a 40-year-old consumer safety inspector, filed a
traumatic injury claim (Form CA-1) alleging on that date that she fell down stairs injuring her left
elbow and left leg while in the performance of duty.
On August 9, 2017 appellant sought treatment at the emergency room from Rebecca
Broadaway, a physician assistant. On August 20, 2017 the employing establishment provided her
with an authorization for examination and/or treatment (Form CA-16). Dr. William Rohan, a
Board-certified internist, completed the Form CA-16 on August 29, 2017 and diagnosed left arm
pain. He indicated by checking a box marked “yes” that he believed that appellant’s diagnosed
condition was due to her employment injury. Dr. Rohan found that she was totally disabled from
work from August 29 through September 7, 2017.
In a September 7, 2017 note, Dr. Thomas E. Varney, a Board-certified orthopedic surgeon,
reported that appellant had fallen down the stairs onto her left elbow on August 9, 2017. He also
noted that her work duties had changed such that she was required to repetitively lift carcasses
with her left hand to perform inspections. Dr. Varney diagnosed left elbow pain. He opined that
appellant’s left elbow pain was consistent with lateral epicondylitis. Dr. Varney noted that he was
not certain whether her left elbow condition was due to her work duties or to her August 9, 2017
fall. He indicated that appellant could return to work on September 11, 2017 without lifting with
her left upper extremity.
On September 8, 2017 Dr. Varney completed a form report and noted that appellant had
fallen down stairs while working and diagnosed left elbow pain. He also indicated by checking a
box marked “yes” that he believed that her diagnosed condition was due to her employment injury.
Dr. Varney also completed a duty status report (Form CA-17) on September 20, 2017 diagnosing
left elbow pain and provided appellant’s light-duty work restrictions.
In an October 19, 2017 note, Dr. Varney diagnosed lateral epicondylitis of the left elbow.
He noted that appellant had stopped work as the employing establishment had not provided lightduty work in accordance with his ongoing restrictions. Dr. Varney also completed a Form CA-17
on October 19, 2017 diagnosing lateral epicondylitis and providing light-duty work restrictions.

2

Beginning on October 27, 2017 appellant filed claims for compensation for leave without
pay (Form CA-7) for the period October 15 through December 19, 2017.3
On November 13, 2017 OWCP accepted appellant’s claim for left elbow contusion and left
elbow abrasion.
By development letter dated November 13, 2017, OWCP noted that when appellant’s claim
was first received it appeared to be a minor injury that resulted in minimal or no lost time from
work. Based on this criteria, it had administratively approved payment of a limited amount of
medical expenses. OWCP advised appellant of the deficiencies of her claim. It requested
additional factual and medical evidence from her and provided a questionnaire for her completion.
OWCP afforded appellant 30 days to respond.
In a separate letter dated November 13, 2017, OWCP notified appellant that her claim for
disability compensation was not payable as she had not submitted medical evidence establishing
that her disability from work was due to her accepted conditions of left elbow contusion and left
elbow abrasion rather than to the nonwork-related left elbow lateral epicondylitis.
In a December 3, 2017 note, the employing establishment reported that there had been no
light-duty work available for appellant.
In a December 19, 2017 note, Dr. Varney diagnosed left lateral epicondylitis and found
that appellant could return to full-duty work on December 20, 2017. On December 20, 2017
appellant returned to full-time regular duty at the employing establishment.
In a letter dated January 8, 2018, appellant responded to OWCP’s November 13, 2017
factual development questionnaire and denied having any similar injury to her left elbow prior to
August 9, 2017.
By decision dated January 25, 2018, OWCP denied appellant’s claim for left epicondylitis,
finding that the medical evidence did not establish causal relationship between her diagnosed
condition and her August 9, 2017 employment injury.
By separate decision dated January 25, 2018, OWCP denied appellant’s claim for disability
for the period October 15 through December 19, 2017 due to her accepted August 9, 2017
employment injuries.
On January 25, 2018 appellant submitted a November 30, 2017 note from Dr. Varney. At
that time, Dr. Varney diagnosed lateral epicondylitis left elbow and continued to find that she was
partially disabled and to provide work restrictions.
On February 21, 2018 appellant, through counsel, requested an oral hearing, in the form of
a telephonic hearing, with an OWCP hearing representative from both of the January 25, 2018
OWCP decisions. In a narrative statement dated July 5, 2018, appellant reported on August 8,
3

These forms indicated that appellant also worked part time as a supermarket cashier on October 20, 21, 27, and
28, 2017 as well as November 3, 4, 10, 11, 17, and 18, 2017. She also worked in this position on December 1 and
2, 2017.

3

2017 she fell down the stairs at work landing on her left elbow and both buttocks. She again
reported that she was able to work until August 8, 2017 and had not received any previous
diagnosis of left lateral epicondylitis.
On July 31, 2018 appellant testified at a telephonic hearing before an OWCP hearing
representative. She described the August 9, 2017 employment incident during which she fell down
three or four steps at the employing establishment landing on her left elbow. Appellant asserted
that she had no left elbow pain prior to her fall on August 9, 2017. She noted that she worked at
the employing establishment following the August 9, 2017 fall from August 10 through 21, 2017.
Appellant stopped work on August 22, 2017 and returned on December 20, 2017. The employing
establishment then transferred her to Nevada.
On August 1, 2018 OWCP accepted the additional condition of contusion of the left thigh
as causally related to appellant’s August 9, 2017 employment injury. In a letter dated August 14,
2018, it noted that it had initially created two separate files for her August 9, 2017 injuries, but had
then transferred all the documents from OWCP File No. xxxxxx300 into the current claim file,
OWCP Filed No. xxxxxx432, and deleted the former file.
By decision dated September 21, 2018, OWCP’s hearing representative found that
appellant had not met her burden of proof to establish that her disability for the period October 15
through December 19, 2017 was causally related to her accepted employment injuries. She further
found that appellant had not met her burden of proof to establish left epicondylitis causally related
to her accepted August 9, 2017 employment injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.5
Whether a particular injury causes an employee disability from employment and the
duration of that disability are medical issues which must resolved by a preponderance of the
reliable, probative, and substantial medical evidence.6 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled from work.
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time

4

Supra note 2.

5

V.H., Docket No. 18-1282 (issued April 2, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40
ECAB 1143 (1989).
6

V.H, id.; Edward H. Horton, 41 ECAB 301 (1989).

4

of injury, has no disability as that term is used in FECA.7 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.8 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish total disability
from work commencing October 15, 2017 causally related to her accepted August 9, 2017
employment injuries.
Following her August 9, 2017 employment injuries of left elbow contusion, left elbow
abrasion, and contusion of the left thigh, appellant stopped work on August 22, 2017 and returned
to full-duty work on December 20, 2017. She filed claims for compensation for the period
October 15 through December 19, 2017.
On August 9, 2017 appellant sought treatment at the emergency room from a physician
assistant. Reports from physician assistants have no probative medical value in establishing her
claim. Such healthcare providers are not considered “physician[s]” as defined under FECA.10
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.11
On August 29, 2017 Dr. Rohan submitted a completed a form report and diagnosed left
arm pain. On September 8, 2017 Dr. Varney completed a form report and also diagnosed left
elbow pain. The Board has held that the mere diagnosis of “pain” does not constitute the basis for
payment of compensation.12 Without a further diagnosis, these medical reports are insufficient to
meet appellant’s burden of proof to establish disability from work.
On September 7, 2017 Dr. Varney noted appellant’s history of injury on August 9, 2017
and diagnosed left elbow pain consistent with lateral epicondylitis. He found that she was partially
disabled. As noted above, left elbow pain is not an acceptable diagnosis to constitute the basis for
7

See 20 C.F.R. § 10.5(f); V.H., id.; N.M., Docket No. 18-0939 (issued December 6, 2018).

8

V.H., id.; Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Id.

10

5 U.S.C. § 8101(2). This subsection defines a physician as surgeons, podiatrist, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
11

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013); see S.Y., Docket No. 18-1814
(issued April 18, 2019); M.F., Docket No. 17-1973 (issued December 31, 2018).
12

T.G., Docket No. 18-1064 (issued April 26, 2019); Robert Broome, 55 ECAB 339 (2004).

5

payment of compensation.13 Furthermore, the Board notes that lateral epicondylitis had not been
accepted as causally related to the August 9, 2017 employment injury. Dr. Varney continued to
diagnose lateral epicondylitis in reports dated October 19, November 30, and December 19, 2017.
As he failed to offer the necessary rationale for his opinion that appellant was disabled due to her
accepted left elbow contusion, left elbow abrasion, and left thigh contusion, his opinions are of
limited probative value.14 These reports do not establish that appellant was disabled from
October 15 through December 19, 2017 due to her accepted employment injuries.
As appellant did not submit sufficiently rationalized medical opinion evidence to establish
that she was disabled from work for the period commencing October 15, 2017 due to the August 9,
2017 accepted conditions of left elbow contusion, left elbow abrasion, and left thigh contusion,
she has not met her burden of proof to establish that the claimed disability was employment related.
She was thus not entitled to wage-loss compensation for the period claimed.
LEGAL PRECEDENT -- ISSUE 2
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.15
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.16 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.17
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.18
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional condition of left lateral
epicondylitis causally related to the accepted August 9, 2017 employment injury.
On September 7, 2017 Dr. Varney diagnosed left lateral epicondylitis. He described the
accepted August 9, 2017 employment injury of a fall down the stairs onto appellant’s left elbow.
13

Id.

14

V.H., supra note 5.

15

Id.

16

V.H., supra note 5; D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

17

V.H., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (2005).

18

V.H., id.; V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

6

However, Dr. Varney also noted that her work duties had changed such that she was required to
repetitively lift carcasses with her left hand to perform inspections. He noted that he was not
certain whether appellant’s left elbow condition was due to her work duties or to her August 9,
2017 fall. The Board has held that medical opinions that are speculative or equivocal in character
are of diminished probative value.19 Dr. Varney offered two separate explanations for appellant’s
diagnosed left lateral epicondylitis. To be of probative medical value regarding causal
relationship, a medical report must provide a reasoned opinion on whether the employment
incident described caused or contributed to the diagnosed medical condition.20 As Dr. Varney did
not offer a clear opinion as to the cause of appellant’s diagnosed left lateral epicondylitis, his
reports are insufficiently rationalized to meet her burden to establish causal relationship between
her diagnosed condition and her accepted employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.21
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
from work commencing October 15, 2017 causally related to her accepted August 9, 2017
employment injuries. The Board further finds that she has not met her burden of proof to establish
that acceptance of her claim should be expanded to include left lateral epicondylitis causally related
to the accepted August 9, 2017 employment injury.

19

T.B., Docket No. 18-1694 (issued April 23, 2019); T.H., Docket No. 18-1736 (issued March 13, 2019); Kathy A.
Kelley, 55 ECAB 206 (2004).
20

T.B., id.; J.S., Docket No. 17-1039 (issued October 6, 2017); John W. Montoya, 54 ECAB 306 (2003).

21

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 171062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

